Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group III, claim 10 and SEQ ID NO: 1 A42 in the reply filed on 8/19/2022 is acknowledged.
Claim 10 is allowable. Claims 1-9 and 11, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions Groups I-IV, as set forth in the Office action mailed on 6/7/2022, is hereby withdrawn and claims 1-9 and 11 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 1-11 are under consideration in the instant Office Action.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
Drawings / Sequence Compliance
The drawings are objected to because this application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR § 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR § 1.821 through 1.825 for the following reasons: Figures 7-8 contain sequences that are not properly identified in the instant Figures 7-8 or Figure 7-8 description in the instant specification. Note that (a) 37 CFR § 1.821(a) states that an unbranched sequence of four or more amino acids or an unbranched sequence of ten or more nucleotides requires a sequence identifier. In case these sequences are not in the current "Sequence Listing,” applicant must provide a substitute computer readable form (CRF) copy of a Sequence Listing which includes all of the sequences that are present in the instant application and encompassed by these rules, a substitute paper copy of that Sequence Listing, an amendment directing the entry of that paper copy into the specification, and a statement that the content of the paper and computer readable copies are the same and, where applicable, include no new matter, as required by 37 C.F.R. §§ 1.821(e) or 1.821(f) or 1.821(g) or 1.825(b) or 1.825(d).  The instant specification will also need to be amended so that it complies with 37 C.F.R. § 1.821(d) which requires a reference to a particular sequence identifier (SEQ ID NO:) be made in the specification wherever a reference is made to that sequence.  

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code, see pages 7-9 of the instant specification. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Objections
Claims 10-11 are objected to because of the following informalities: 
Claim 10 has …(SEQ ID No. 1)…, …(SEQ ID No. 4)… and …(SEQ ID No. 5)  and needs to be amended to …(SEQ ID NO: 1)…, …(SEQ ID NO: 4)… and …(SEQ ID NO: 5).
Claim 11 calls for a method in the preamble without out any suggestion of what the method is towards: the method of diagnosing Alzheimer’s disease.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for SEQ ID NO: 1 being capable of discriminating Alzheimer’s disease patient sera and controls, does not reasonably provide enablement for use of SEQ ID NOs: 4-5 to discriminate Alzheimer’s disease patient sera from controls.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use  the invention commensurate in scope with these claims. 
The factors to be considered in determining whether a disclosure would require undue experimentation include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art and, (8) the breadth of the claims. In re Wands, 8 USPQ2d, 1400 (CAFC 1988).
Claim 11 requires preparing a phage clone expressing a peptide of SEQ ID NOs: 1 and 4-5, contacting precipitate to a subjects serum, incubating with an anti-human IgG antibody and determining if there is positive reaction to indicate Alzheimer’s disease pathology and therefore, a diagnosis of Alzheimer’s disease. The described method requires unique sequences that are not found in the prior art but the instant specification only provides support for instantly claimed SEQ ID NO: 1 as being capable of being able to distinguish AD and control sera. There is a clear teaching in the instant specification that the other sequences, SEQ ID NOs: 4-5, fail to distinguish between these patient populations. Therefore, there is no enablement support for these specific sequences, SEQ ID NOs: 4-5, in the instantly claimed method.
The prior art does not provide compensatory teachings. The prior art fails to teach any of the claimed sequences or the use of the specific sequences for the diagnosis of Alzheimer’s disease. The Examples 7-8 of the instant specification discloses that the instantly claimed peptide SEQ ID NO:1 (aka 12III1) (see page 22 of the instant specification) is capable of discriminating Alzheimer’s disease patient sera and controls and clearly set forth the fact that the other claimed sequences SEQ ID NOs: 4 (aka 12cIIII1)  and 5 (aka 12cIII4) do not detect the differences in sera of AD and control patients, see page 26 of the instant specification. Therefore, the instantly claimed SEQ ID NO: 1 is the only one useful in an assay method of determining AD status in a patient as claimed in claim 11. The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without such guidance, the changes which can be made and still maintain activity/utility is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See Ex parte Forman, 230 USPQ 546 (Bd. Pat. App. & Int. 1986).
As set forth above, inadequate guidance is presented in the specification to overcome the obstacles in practicing the claimed invention in its full scope.  The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue. Given the limited examples of what is enabled, it would require undue experimentation for one of skill in the art to practice the claimed invention in its full scope. Therefore, the specification fails to provide enough guidance for one skilled in the art on how to practice the instant method that encompasses all three sequences. The general knowledge and level of skill in the art do not supplement the omitted description because specific, not general, guidance is what is needed.
Therefore, claim 11 is rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The preamble of independent claim 1 calls for a method for obtaining protein mimotopes occurring in at least two distinct 3D conformations. The steps found in the claimed method of claim 1 and dependent claims are unclear how this is being achieved using phage libraries with SEQ ID NOs: 1 and 4-5.
Claim 1 calls for multiple steps but is unclear what they are achieving at the end of this process. Part a of claim 1 calls for a test protein with at least two distinct 3D conformations obtained by using bioinformatic tools. Part b of claim 1 calls for a conformational homology analyses in protein databases in search of proteins having the greatest homology with the 3D conformations of the test protein and part d calls for the identification, via in silico, of the conformational homology between the test protein and the selected proteins as homologous. Part e of claim 1 then requires an antibody, bait antibody, that recognizes the shared conformational region followed by part f which requires providing serum of a subject with autoantibodies that recognize the test protein. Part g of claim 1 requires a phage library with one of the SEQ ID NOs: 1 and  4-5. It is unclear how only these three proteins in the phage library would be capable of reacting to any random bait antibody that binds to a random test protein and serum from a subject. Further, how is this method obtaining protein mimotopes when using these phage libraries with the specifically claimed sequences? The claim is unclear over what is being accomplishing and therefore, it is indefinite.
The term “greatest” in claim 1(b) is a relative term which renders the claim indefinite. The term “greatest” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “greatest” has an accepted, common meaning of “an extent, amount, or intensity considerably above the normal or average”  which is a subjective term. The “greatest” term encompasses anything above normal and it can also mean any significant difference which is not specifically set forth in the instant specification and therefore, fails to properly set for the meets and bounds of what is being claimed.
Claim 6 recites the limitation "diagnostic relevance in said serum." In the last line.  There is insufficient antecedent basis for this limitation in the claim. Claim 6 or the independent claim 1 does not set forth any diagnostic relevance in the claims. Further, there is not diagnosis requirement since the independent claim 1 is a method for obtaining protein mimotopes occurring in at least two distinct 3D conformations and therefore, it is unclear what this is meant by this.
Dependent claim 9, which depends from claim 6, which now depends from independent claim 1 again refers to the method of independent claim 1. It is unclear what is meant by this since claim 9 is already dependent from claim 1. Further, claim 1 is not a method for obtaining phage clones as far as can be understood. Therefore, it is unclear what the purpose or meets and bounds are for this specific claim.

                                Allowable Subject Matter 
The three peptide sequences of SEQ ID NOs: 1 and 4-5 of claim 10 are not taught in or obvious over the prior art and therefore, are allowable once objections are addressed. 

Conclusion
Claims 1-9 and 11 are not allowed.

Advisory Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURORA M. FONTAINHAS whose telephone number is 571-272-2952.  The examiner can normally be reached on Monday - Friday (8AM - 4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
/AURORA M FONTAINHAS/Primary Examiner, Art Unit 1649